Citation Nr: 1127769	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  08-25 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who had active service from April 1952 to April 1956.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Saint Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Los Angeles, California RO.  The case was previously before the Board in October 2009 and July 2010 when, in pertinent part, the Board reopened the claim for service connection for bilateral hearing loss, and remanded the matter for additional development based on de novo review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

By November 2009 and July 2010 letters pursuant to the Board's October 2009 and July 2010 remands, the Veteran was requested to provide identifying information and releases needed to secure outstanding evidence necessary to adjudicate his claim of service connection for bilateral hearing loss; he has not responded.  


CONCLUSION OF LAW

By failing to submit evidence (identifying information and releases) requested in connection with his claim seeking service connection for bilateral hearing loss within a year following the date of the request, the Veteran has abandoned the claim, and his appeal in this matter must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 3.158(a) (2010).  




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  An October 2007 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The October 2007 letter, and a November 2009 letter, informed him of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.   

Regarding VA's duty to assist, the Veteran's service treatment records (STRs) and some postservice treatment records are associated with his claims file.  The Veteran was afforded a VA examination in April 2010.  As explained below, further pertinent (and perhaps critical) evidence is outstanding.  However, such evidence cannot be obtained without the Veteran's cooperation (by providing identifying information and authorizations for releases of records), which he has failed to provide.  The RO attempted to secure outstanding postservice treatment records from the Veteran on multiple occasions through repeated requests.  He did not respond, and further development could not proceed without his response.  Given the circumstances, VA has met its assistance obligations.  No further assistance is required.  

B. Legal Criteria, Factual Background, and Analysis

Where evidence requested in connection with an original claim or a claim for increase is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  38 C.F.R. § 3.158(a).  

The Board's October 2009 and July 2010 remands noted that the Veteran had identified a private provider who had treated him for bilateral hearing loss (Dr. P.G.P., who indicated in February 2008 and July 2009 letters that he had treated the Veteran since 2006).  As records of the treatment were not associated with the claims file (and the complete history of the Veteran's hearing loss is pertinent evidence in his claim for service connection for such disability), the Board's October 2009 and July 2010 remands sought such records and the July 2010 remand advised the Veteran of the provisions of 38 C.F.R. § 3.158(a).  He was also advised that he was to assist in the matter by providing any releases necessary and that if any records were not received pursuant to the RO's request, it would ultimately be his responsibility to ensure that the records were secured.  

The November 13, 2009, and July 12, 2010 letters to the Veteran asking him to complete and return enclosed VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) so that VA could secure records of his treatment for hearing loss during the evaluation period were mailed to his current address, and were not returned as undelivered.  He did not respond.  [The Board notes that a March 2010 RO letter to the Veteran informing him of an upcoming VA examination (requested in the Board's October 2009 remand instructions) was also not returned as undelivered, and the examination was accomplished in April 2010.]  More than a year has passed since the latest request in July 2010.  
The facts of this case are clear.  As noted above, the Veteran has failed to respond to requests for evidence/releases for evidence essential for a proper adjudication of his claim.  The regulation governing in these circumstances, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will be considered abandoned (and the appeal dismissed).  See Hyson v. Brown, 5 Vet. App. 262 (1993).  That is the action the Board must take.  

The duty to assist is not a one-way street.  A veteran cannot passively wait for assistance in those circumstances where his cooperation is needed for necessary evidentiary development (see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor may he deliberately choose to ignore requests for critical pertinent information, as appears the case here.  

As the Veteran has abandoned the claim on appeal, there remains no allegation of error of fact or law in the matter for appellate consideration.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  


ORDER

The appeal seeking service connection for bilateral hearing loss is dismissed.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


